Citation Nr: 0218672	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to apportionment of the veteran's VA pension 
benefits.

(The issue of service connection for post-traumatic stress 
disorder is the subject of a separate decision of the 
Board).


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from December 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied apportionment 
of the veteran's pension benefits for his child.

The RO's denial was based on the fact that the veteran's 
child for whom this action was undertaken was underage; as 
such, his custodian mother's (claimant) household income 
had to be taken into account.  According to the RO, the 
maximum household income exceeded the maximum allowable 
pension rate.

The claimant submitted a notice of disagreement with this 
decision in November 2001.  She requested a de novo review 
of the claim by the decision review officer (DRO) in March 
2002.   

To date, it does not appear that the RO has had an 
opportunity to issue a statement of the case (SOC) 
addressing the denial of the claim for an apportionment of 
the veteran's service-connected pension for his child. 
Accordingly, pursuant to Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), such issue(s) must be remanded back to 
the RO for issuance of an SOC.


Therefore, based on the foregoing, the case is REMANDED 
for the following action:

The RO is requested to issue a 
statement of the case with respect to 
the issue of entitlement to an 
apportionment of the veteran's pension 
benefits. The claimant and her 
representative, if any, should be 
clearly advised of the need to file a 
substantive appeal if she wishes to 
pursue an appeal of such issue.

The purpose of this REMAND is to afford the claimant due 
process of law, and to comply with the holding of the 
United States Court of Appeals for Veterans Claims (Court) 
in Manlincon, supra. The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time. The claimant is free to submit 
any additional evidence she desires to have considered in 
connection with the present appeal. See Kutscherousky v. 
West, 12 Vet. App. 369 (1999). No further action is 
required of the claimant until she is notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



